

117 HR 2747 IH: Help Grandfamilies Prevent Child Abuse Act
U.S. House of Representatives
2021-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2747IN THE HOUSE OF REPRESENTATIVESApril 21, 2021Ms. Scanlon (for herself and Mr. Thompson of Pennsylvania) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Child Abuse Prevention and Treatment Act to provide for better protections for children raised in kinship families outside of the foster care system.1.Short titleThis Act may be cited as the Help Grandfamilies Prevent Child Abuse Act.2.FindingsCongress finds as follows:(1)Nearly 2,700,000 children are being raised in kinship families or grandfamilies by relatives or close family friends without their parents in the home, and the vast majority of such children are raised outside of the foster care system.(2)The majority of kinship caregivers are grandparents.(3)For every child in foster care living with relatives, there are 19 being raised by relatives outside of the foster care system.(4)More than one-third of all children placed in foster care because of parental drug or alcohol use are placed with relatives.(5)Children who have been exposed to substance misuse in the home may also experience abuse and neglect, and research indicates that children in family foster care because of substance use are more likely to be placed with relatives than with nonrelatives.3.Amendments to CAPTA(a)Advisory board on child abuse and neglectSection 102(c) of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5102(c)) is amended—(1)in paragraph (13), by striking ; and and inserting a semicolon;(2)in paragraph (14), by striking the period and inserting a semicolon; and(3)by adding at the end the following:(15)organizations providing services to kinship families; and(16)birth parents, kinship caregivers, and foster care alumni..(b)National clearinghouse for information relating to child abuseSection 103(b) of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5104(b)) is amended—(1)in paragraph (8)(B), by striking ; and and inserting a semicolon;(2)in paragraph (9), by striking the period and inserting ; and; and(3)by adding at the end the following:(10)coordinate with the National Technical Assistance Center on Grandfamilies and Kinship Families to disseminate information about evidence-based, evidence-informed and exemplary practices used to support children being raised in kinship families within, or outside of, the child welfare system..(c)Grants to States, Indian Tribes or Tribal organizations, and public or private agencies and organizationsSection 105(a)(4) of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5106(a)(4)) is amended by adding at the end the following: Such procedures used by recipients of a grant pursuant to this paragraph shall reflect equity for children placed with kin, recognize their unique circumstance, and include plans for prioritizing placement with kin as the first placement, identifying and engaging kin as supports for children throughout the child’s involvement with the child welfare system, making it a priority to license kin as foster parents, supporting permanent families for children placed with kin, and creating a strong community network to support kin families..(d)Grants to States for child abuse or neglect prevention and treatment programsSection 106 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5106a) is amended—(1)in subsection (b)(2)—(A)in subparagraph (B)(iv), by inserting , and for how kinship placements will be prioritized before the semicolon; and(B)in subparagraph (D)(v), by inserting kinship navigators, after substance abuse treatment agencies,; and(2)in subsection (d)(3)—(A)by redesignating subparagraphs (B) and (C) as subparagraphs (C) and (D), respectively;(B)by inserting after subparagraph (A) the following:(B)the number that did not receive services during the year under the State program funded under this section or an equivalent State program because the child was diverted from the child welfare system to live with kin outside of the foster care system;; and(C)in subparagraph (D), as so redesignated, by striking families and inserting parents.(e)Community-Based grants for the prevention of child abuse and neglect(1)PurposeSection 201(b)(1) of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5116(b)(1)) is amended—(A)in subparagraph (G), by striking ; and and inserting a semicolon;(B)in subparagraph (H), by adding and after the semicolon; and(C)by adding at the end the following:(I)support the unique needs of kinship families raising children inside or outside the foster care system;.(2)Local program requirementsSection 205(a) of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5116e(a)) is amended—(A)in paragraph (2), by striking and to parents who are adult former victims of domestic violence or child abuse or neglect and inserting to parents who are adult former victims of domestic violence or child abuse or neglect, and to families where children are being raised by kin because their parents cannot raise them;(B)in paragraph (3)(B)—(i)in clause (viii), by striking and;(ii)in clause (ix), by striking the period and inserting a semicolon; and(iii)by adding at the end the following:(x)training to meet the specific needs of kinship caregivers, including training on caring for children with behavioral or mental health challenges and how to access services for which such caregivers may be eligible; and(xi)training on understanding substance use disorders and the impact of trauma on children.; and(C)in paragraph (4), by inserting , kinship caregivers, and foster care alumni after parents.